Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.54 Filed 06/15/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 VAISHNAVI TELUKUNTA,
                                                 Case No. 2:21-cv-10372
                    Plaintiff,
                                                 HONORABLE STEPHEN J. MURPHY, III
 v.

 ALEJANDRO MAYORKAS and
 TRACEY RENAUD,

                    Defendants.
                                         /

                       OPINION AND ORDER
            GRANTING DEFENDANTS' MOTION TO DISMISS [6]

      Plaintiff petitioned the Court for a writ of mandamus that directs Defendants

to adjudicate her applications to extend her nonimmigrant status and for employment

authorization. ECF 1. Defendants moved to dismiss the petition under Federal Rule

of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction. ECF 8. The parties

fully briefed the motion and a hearing is unnecessary. See E.D. Mich. L.R. 7.1(f)(2).

For the following reasons, the Court will dismiss the petition.

                                  BACKGROUND

      Plaintiff is an Indian citizen and resides in Michigan. ECF 1, PgID 5. In

September 2020, Plaintiff applied to extend her nonimmigrant status through a Form

I-539. Id. At the same time, she also applied for employment authorization through

a Form I-765 "based on her H-4 non-immigrant status." Id. Her husband applied as

well to extend his status as an H-1B nonimmigrant through a Form I-129; his

extension was approved in ten days. Id. Plaintiff's two applications are pending before

                                             1
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.55 Filed 06/15/21 Page 2 of 16




the United States Citizenship and Immigration Services ("USCIS") despite her

inquiries. Id. at 6. After waiting four months for approval, Plaintiff filed the present

petition for a writ of mandamus against Defendants. ECF 1.

       Plaintiff's petition requested that the Court compel Defendants to "perform

their [] duties to adjudicate" her applications. Id. at 7. According to Plaintiff, the four-

month delay (now eight-month delay) is unreasonable under the Administrative

Procedure Act ("APA") and because of that, she is entitled to a writ of mandamus. Id.

at 2. Plaintiff alleged the Court had jurisdiction over a federal question because of

the mandamus statute, 28 U.S.C. § 1361, and the APA, 5 U.S.C. §§ 555(b), 702. Id. at

1–2.

                                 LEGAL STANDARD

       "Federal courts are courts of limited jurisdiction." Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994). For that reason, "[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded." 28 U.S.C. § 1447(c); see also Fed. R. Civ. P. 12(h). When a

defendant challenges subject-matter jurisdiction, the plaintiff bears the burden of

proving jurisdiction. Mich. S. R.R. Co. v. Branch & St. Joseph Ctys. Rail Users Ass'n,

Inc., 287 F.3d 568, 573 (6th Cir. 2002). When a defendant facially attacks whether

the plaintiff properly alleged a basis for subject-matter jurisdiction, the trial court

takes the complaint's allegations as true. Ohio Nat'l Life Ins. Co. v. United States,

922 F.2d 320, 325 (6th Cir. 1990).




                                             2
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.56 Filed 06/15/21 Page 3 of 16




                                    DISCUSSION

      Defendants' motion to dismiss has two parts. Defendants first claimed the

Court lacks subject-matter jurisdiction under the APA. ECF 6, PgID 28–32. And

second, Defendants claimed the Court lacks subject-matter jurisdiction under the

mandamus statute, 28 U.S.C § 1361. Id. at 32–33. The Court will address each part

in turn.

I.    APA Claim

      The APA allows the Court to compel agency action that has been "unlawfully

withheld or unreasonably delayed." 5 U.S.C. § 706(1); see also § 702 ("A person

suffering legal wrong because of agency action, or adversely affected or aggrieved by

agency action within the meaning of a relevant statute, is entitled to judicial

review."). "[A] claim under § 706(1) can proceed only where a plaintiff asserts that an

agency failed to take a discrete agency action that it is required to take." Norton v. S.

Utah Wilderness All., 542 U.S. 55, 64 (2004) (emphasis omitted).

      The parties agree "USCIS has a nondiscretionary duty to adjudicate Plaintiff's

applications within a reasonable time" under 5 U.S.C. § 555(b). ECF 6, PgID 29; see

also ECF 7, PgID 39 ("The parties agree that USCIS is subject to [5 U.S.C. § 555(b)].").

But the parties disagree about whether Plaintiff can show her wait time is

"unreasonably delayed" under § 706(1). ECF 6, PgID 29; ECF 7, PgID 39.

      USCIS discloses the processing time for applications on its website. Check

Case Processing Times, USCIS, https://bit.ly/3hH4NG0 [https://perma.cc/JHC7-

L29W]. The estimated wait time for Plaintiff's I-539 application is 9.5 to 12 months.



                                           3
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.57 Filed 06/15/21 Page 4 of 16




ECF 6, PgID 30; see also Exhibit A. For Plaintiff's I-765 application, the wait time is

9 to 12 months. ECF 6, PgID 30; see also Exhibit B.

      To determine whether an agency's delay in taking required action is

unreasonable, the Court applies a six-factor test. Telecomms. Research & Action v.

FCC ("TRAC"), 750 F.2d 70, 80 (D.C. Cir. 1984); see, e.g., Mendez v. U.S. Dep't of

Homeland Sec., --- F.3d ---, 2020 WL 7585828, at *4 (W.D. Mich. 2020) (applying

TRAC factors). The factors include:

      (1) the time agencies take to make decisions must be governed by a "rule
      of reason"; (2) where Congress has provided a timetable or other
      indication of the speed with which it expects the agency to proceed in
      the enabling statute, that statutory scheme may supply content for this
      rule of reason; (3) delays that might be reasonable in the sphere of
      economic regulation are less tolerable when human health and welfare
      are at stake; (4) the court should consider the effect of expediting delayed
      action on agency activities of a higher or competing priority; (5) the court
      should also take into account the nature and extent of the interests
      prejudiced by delay; and (6) the court need not "find any impropriety
      lurking behind agency lassitude in order to hold that agency action is
      'unreasonably delayed.'"

      TRAC, 750 F.2d at 80.

      The "most important" TRAC factor is the first factor. Muminov v. Sessions, No.

18-cv-1034, 2018 WL 5298386, at *4 (N.D. Ohio, Oct. 25, 2018) (quoting In re Core

Comms., Inc., 531 F.3d 849, 855 (D.C. Cir. 2008)). And it heavily supports Defendants

because USCIS reviews I-539 and I-765 visa applications based on a "first-in, first-

out" system. ECF 6, PgID 26. Because the applications are "adjudicated in order of

submission," the system constitutes a "rule of reason" under the first TRAC factor.

Mendez, --- F.3d ---, 2020 WL 7585828, at *4. Thus, the first TRAC factor heavily

favors Defendants.

                                           4
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.58 Filed 06/15/21 Page 5 of 16




       The second TRAC factor also supports Defendants because no law establishes

a mandatory timetable to adjudicate I-539 or I-765 applications, or a requirement to

adjudicate I-539 or I-765 applications with a spouse's H-1B application. Plaintiff

incorrectly interpreted 8 U.S.C. § 1571 to create a mandatory one hundred eighty-

day timetable. ECF 7, PgID 41. Instead, § 1571(b) states that "[i]t is the sense of

Congress that the processing of an immigration benefit application should be

completed not later than 180 days after the initial filing." (emphasis added). The

statute's plain text lacks any compulsory language to interpret it as a legal

requirement. 8 U.S.C. § 1571(b); see also Thakkar v. United States, 389 F. Supp. 3d

160, 178 (D. Mass. 2019) ("Congress stopped short of mandating a time limit for

adjudication.") (internal quotations and quotation deleted); Ryan v. Dedvukaj, No. 09-

14178, 2009 WL 3809813, *1–2 (E.D. Mich. Nov. 13, 2009) (same).

       No regulation creates a mandatory timetable either. Plaintiff failed to

accurately cite the regulation about H-4 visa administration by omitting the term

"may" directly before the text "be 'admitted, if otherwise admissible, as H-4

nonimmigrants for the same period of admission or extension as the principal spouse

or   parent.'"   8   C.F.R. § 214.2(h)(9)(iv);   see   ECF   7,   PgID   41   (citing   8

C.F.R. § 214.2(h)(9)(iv)). In any event, the regulation's plain text lacks a requirement

for USCIS to adjudicate Plaintiff's application with her husband's H-1B application.

See Pasem v. USCIS, No. 20-344, 2020 WL 2514749, *2 (D.D.C. May 15, 2020) (New

regulations "ha[ve] prevented USCIS from continuing to consider derivative visas




                                            5
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.59 Filed 06/15/21 Page 6 of 16




concurrently with the primary applications."). All told, the second TRAC factor

supports Defendants.

       The third and fifth TRAC factors address the delay's effect on the visa

applicant. Under the third factor, the Court must consider that "delays that might be

reasonable in the sphere of economic regulation are less tolerable when human health

and welfare are at stake." TRAC, 750 F.2d at 80. The fifth factor "take[s] into account

the nature and extent of the interests prejudiced by delay." Id. The analysis of both

factors often overlaps. Martin v. O'Rourke, 891 F.3d 1338, 1346–47 (Fed. Cir. 2018)

(collecting cases).

       During the eight months that Plaintiff's visa applications have been pending,

she has lost employment authorization and wages. ECF 7, PgID 41. Defendants

conceded that "Plaintiff is prejudiced and has significant welfare issues at stake to

the extent that she is not able to work until her applications are approved." ECF 8,

PgID 51. That said, the prejudice against Plaintiff is not unexpected or unusual.

Indeed, Plaintiff's eight-month waiting period is below the current processing times

for her visas, which are 9.5 to 12 months and 9 to 12 months for Forms I-539 and I-

765, respectively. ECF 6, PgID 30; see also Exhibits A; B. Still, the third and fifth

TRAC factors slightly favor Plaintiff.

       The fourth TRAC factor strongly favors Defendants because granting Plaintiff

relief would cause unintended consequences and undermine the intuitive fairness of

the "first-in, first-out" system. The practical effect of granting Plaintiff relief would

allow her cut to the front of an already-long line of visa applicants. Allowing Plaintiff



                                           6
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.60 Filed 06/15/21 Page 7 of 16




to cut the line would create a zero-sum game that delays the adjudication of visa

applicants already ahead of Plaintiff in the queue. See Patel v. Cuccinelli, No. 6:20-

cv-101, 2021 WL 77459, at *10 (E.D. Ky. Jan. 8, 2021) ("Moving any application to

the front of any line for processing would necessarily move others in that line back a

space."). Indeed, the Sixth Circuit has declined to find unreasonable delay due to a

"general backlog" of visa applications and noted that "plaintiffs cannot jump the line

by simply requesting mandamus or other relief.'" Hussein v. Beecroft, 782 Fed. App'x

437, 443–44 (6th Cir. 2019). The fourth TRAC factor therefore strongly favors

Defendants.

      Last, the sixth TRAC factor supports neither party because no party alleged

that impropriety is the cause for "agency lassitude." 750 F.2d at 80. In the end, the

totality of the TRAC factors favor Defendant. "Delay alone, without other

circumstances of unreasonableness, is not the 'unreasonable delay' required to confer

subject matter jurisdiction" under the APA." Muminov, 2018 WL 5298386, at *4.

Because Plaintiff cannot show her wait time has been unreasonably delayed, the

Court lacks jurisdiction under the APA and will dismiss the claim.

II.   Petition for Mandamus

      Mandamus relief is a drastic remedy and should "be invoked only in

extraordinary situations." Carson v. U.S. Office of Special Counsel, 633 F.3d 487, 491

(6th Cir. 2011). "Mandamus relief is available only when three requirements are met:

'(1) the plaintiff has a clear right to relief; (2) the defendant has a clear duty to act;

and (3) there is no other adequate remedy available to the plaintiff.'" Beecroft, 782 F.



                                            7
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.61 Filed 06/15/21 Page 8 of 16




App'x at 441 (quoting Carson, 633 F.3d at 491). "When a petitioner seeks both

mandamus relief and relief under the APA, courts apply the same principles and

standards both to determine jurisdiction and to assess the merits." Nelson v. United

States, 107 F. App'x 469, 471 (6th Cir. 2004).

      Put simply, Plaintiff has an adequate remedy under the APA if she could

establish an unreasonable delay, but she cannot. As a result, the Court lacks subject-

matter jurisdiction over her claim. The Court will therefore grant the motion to

dismiss the petition for a writ of mandamus.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' motion to dismiss

the petition for a writ of mandamus [6] is GRANTED.

      This is a final order that closes the case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: June 15, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 15, 2021, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           8
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.62 Filed 06/15/21 Page 9 of 16




                            EXHIBIT A
5/20/2021    Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                   PageID.63 Times Filed 06/15/21 Page 10 of 16

 USCIS Response to Coronavirus (COVID‑19) (https://www.uscis.gov/about-us/uscis-response-to-covid-
                                              19)

    Para tener acceso a este sitio en español, presione aquí (./es)



    Check Case Processing Times
    Select your form number and the oﬃce that is processing your
    case
    For more information about case processing times and reading your receipt notice, visit the Case
    Processing Times (./more-info) page.

        Form
            I-539 | Application to Extend/Change Nonimmigrant Status


        Field Oﬃce or Service Center
            Nebraska Service Center


            Get processing time




        Processing time for Application to Extend/Change
        Nonimmigrant Status (I-539) at Nebraska Service Center

                      Estimated time range


                          See table below


       Check your case status (https://egov.uscis.gov/casestatus/landing.do)


           How we process cases
            This time range is how long it is taking USCIS to process your case from the date we received it.
            We generally process cases in the order we receive them, and we will update this page each
            month. The estimated time range displayed is based on data captured approximately two
            months prior to updating the page. Please note that times may change without prior notice.


https://egov.uscis.gov/processing-times/                                                                        1/3
5/20/2021    Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                   PageID.64 Times Filed 06/15/21 Page 11 of 16

            We have posted a “Receipt date for a case inquiry" in the table below to show when you can
            inquire about your case. If your receipt date (./more-info) is before the “Receipt date for a case
            inquiry", you can submit an “outside normal processing time” service request online
            (https://egov.uscis.gov/e-request).

    Read All Lines
            Estimated time range           Form type                           Receipt date for a case inquiry
            9.5 Months to 12 Months Extension of stay for H                    May 29, 2020
                                    dependents
            9.5 Months to 12 Months Change status to the F or M                May 28, 2020
                                           academic or vocational student
                                           categories
            9.5 Months to 12 Months Extension of stay for J exchange           May 28, 2020
                                    visitors
            11 Months to 14 Months         Extension of stay for L             March 28, 2020
                                           dependents
            9.5 Months to 12 Months All other change-of-status                 May 28, 2020
                                    applications




                     Other case processing times resources
                      When to expect to receive your Green Card (./expect-green-card)
                      Processing information for the I-765 (./i765)
                      Aﬃrmative Asylum Interview Scheduling
                      (http://www.uscis.gov/humanitarian/refugees-
                      asylum/asylum/aﬃrmative-asylum-scheduling-bulletin)
                      Administrative Appeals Oﬃce (https://www.uscis.gov/about-
                      us/directorates-and-program-oﬃces/administrative-appeals-oﬃce-
                      aao/aao-processing-times)
                      International Oﬃces (./international-operations-oﬃce)
                      Historical Average Processing Times (./historic-pt)

                     Case management tools
                      Inquire about a case outside normal processing time
                      (https://egov.uscis.gov/e-request/displayONPTForm.do?
                      entryPoint=init&sroPageType=onpt)
                      Check your case status (https://egov.uscis.gov/casestatus/landing.do)

https://egov.uscis.gov/processing-times/                                                                         2/3
5/20/2021   Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                        PageID.65
                                                               Times Filed 06/15/21 Page 12 of 16

                 Update your mailing address (https://egov.uscis.gov/coa/)
                      Ask about missing mail (https://egov.uscis.gov/e-Request/Intro.do)
                      Correct a typographical error (https://egov.uscis.gov/e-
                      request/displayTypoForm.do?entryPoint=init&sroPageType=typoError)
                      Request appointment accommodations (https://egov.uscis.gov/e-
                      request/displayAccomForm.do?
                      entryPoint=init&sroPageType=accommodations)




https://egov.uscis.gov/processing-times/                                                            3/3
Case 2:21-cv-10372-SJM-RSW ECF No. 9, PageID.66 Filed 06/15/21 Page 13 of 16




                             EXHIBIT B
5/20/2021    Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                   PageID.67 Times Filed 06/15/21 Page 14 of 16

 USCIS Response to Coronavirus (COVID‑19) (https://www.uscis.gov/about-us/uscis-response-to-covid-
                                              19)

    Para tener acceso a este sitio en español, presione aquí (./es)



    Check Case Processing Times
    Select your form number and the oﬃce that is processing your
    case
    For more information about case processing times and reading your receipt notice, visit the Case
    Processing Times (./more-info) page.

        Form
            I-765 | Application for Employment Authorization


        Field Oﬃce or Service Center
            Nebraska Service Center


            Get processing time




        Processing time for Application for Employment Authorization (I-
        765) at Nebraska Service Center

                      Estimated time range



                     3 6.5
                   Months
                                 to
                                           Months


       Check your case status (https://egov.uscis.gov/casestatus/landing.do)


           How we process cases
            This time range is how long it is taking USCIS to process your case from the date we received it.
            We generally process cases in the order we receive them, and we will update this page each
            month. The estimated time range displayed is based on data captured approximately two

https://egov.uscis.gov/processing-times/                                                                        1/3
5/20/2021    Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                   PageID.68 Times Filed 06/15/21 Page 15 of 16

            months prior to updating the page. Please note that times may change without prior notice.

            We have posted a “Receipt date for a case inquiry" in the table below to show when you can
            inquire about your case. If your receipt date (./more-info) is before the “Receipt date for a case
            inquiry", you can submit an “outside normal processing time” service request online
            (https://egov.uscis.gov/e-request).


            Notes
            You may be a member of the class action, Rosario v. USCIS, Case No. C15-0813JLR, if USCIS
            does not adjudicate within 30 days your initial (ﬁrst) Form I-765, Application for Employment
            Authorization, based on your pending asylum application, AND:
              You are a member of either CASA de Maryland (CASA) or the Asylum Seeker Advocacy
              Project (ASAP) and are entitled to limited relief under the injunction in CASA de Maryland Inc.
              et al. v. Chad Wolf et al. ; or
              You ﬁled your Form I-765 before Aug. 21, 2020, and it has not yet been adjudicated.

            Please see the www.uscis.gov/rosario (http://www.uscis.gov/rosario) webpage for further
            information about the Rosario class action and how to investigate the status of your
            employment authorization application.

            USCIS has updated the method for determining I-765 processing times to provide more precise
            information to the public. As part of this update, we are providing processing times for
            additional I-765 sub-types. For more information about this updated method, please visit the
            Case Processing Times (./more-info) page.

    Read All Lines
            Estimated time range           Form type                            Receipt date for a case inquiry
            1 Week to 9.5 Months           Based on an approved asylum          August 16, 2020
                                           application [(a)(5)]
            2 Months to 3.5 Months Based on an approved,                        February 14, 2021
                                   concurrently ﬁled, I-821D [(c)(33)]
            3 Weeks to 5.5 Months All other applications for                    December 07, 2020
                                  employment authorization
            5.5 Months to 7 Months Based on a pending I-485                     October 20, 2020
                                   adjustment application [(c)(9)]
            9 Months to 12 Months          Based on being an H-4 spouse of      May 20, 2020
                                           an H-1B nonimmigrant (ﬁled with I-
                                           539 H4) [(c)(26)]




https://egov.uscis.gov/processing-times/                                                                          2/3
5/20/2021   Case 2:21-cv-10372-SJM-RSW ECF No. 9,Processing
                                                  PageID.69 Times Filed 06/15/21 Page 16 of 16


                     Other case processing times resources
                      When to expect to receive your Green Card (./expect-green-card)
                      Processing information for the I-765 (./i765)
                      Aﬃrmative Asylum Interview Scheduling
                      (http://www.uscis.gov/humanitarian/refugees-
                      asylum/asylum/aﬃrmative-asylum-scheduling-bulletin)
                      Administrative Appeals Oﬃce (https://www.uscis.gov/about-
                      us/directorates-and-program-oﬃces/administrative-appeals-oﬃce-
                      aao/aao-processing-times)
                      International Oﬃces (./international-operations-oﬃce)
                      Historical Average Processing Times (./historic-pt)

                     Case management tools
                      Inquire about a case outside normal processing time
                      (https://egov.uscis.gov/e-request/displayONPTForm.do?
                      entryPoint=init&sroPageType=onpt)
                      Check your case status (https://egov.uscis.gov/casestatus/landing.do)
                      Update your mailing address (https://egov.uscis.gov/coa/)
                      Ask about missing mail (https://egov.uscis.gov/e-Request/Intro.do)
                      Correct a typographical error (https://egov.uscis.gov/e-
                      request/displayTypoForm.do?entryPoint=init&sroPageType=typoError)
                      Request appointment accommodations (https://egov.uscis.gov/e-
                      request/displayAccomForm.do?
                      entryPoint=init&sroPageType=accommodations)




https://egov.uscis.gov/processing-times/                                                         3/3
